DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2020 has been entered.

Response to Arguments
 	The filing of October 21, 2020 has been fully considered.  The amendment to claim 1 does not overcome the prior art of record because the device of Arcella is capable of conveying powder through the upper opening depending on how high the powder is filled before the floor is raised.  For example, filling the powder to the edge of the opening and then raising the floor by any distance will result in performing the function of conveying powder through the upper opening.  In this regard, functional claim language in a device claim is interpreted in accordance with MPEP 2114 and In re Swinehart, 439 F.2d 210, 213 (CCPA 1971).  Regarding claim 7, the claim recites a collecting reservoir configured for attachment to an external reservoir, and therefore only refers to the external reservoir functionally and not as a positively recited component.  The remarks also contend that “neither Acella nor Hehl disclose gas tight systems, as are 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Claim 7 has been amended to recite that the collecting reservoir is configured for attachment to an external reservoir at the closure.  This subject matter is not supported by the original disclosure.  As best understood from the original disclosure, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–6 and 12–14 are rejected under 35 U.S.C. 103 as being unpatentable over Arcella (US 4,818,562) in view of Hehl (US 4,418,845)
Regarding claim 1, Arcella discloses a bottom-up powder conveying mechanism for a powder bed-based laser melting system (figure 1), the mechanism comprising:
a powder reservoir (1) having a movable floor (17) that is operable at a piston to convey powder in a direction of an upper opening in the powder reservoir opposite the floor (column 3, lines 48-50) and through the upper opening in the powder reservoir and thus to a working plane of the PBLM system (see MPEP 2114, filling the powder to the edge of the opening and then raising the floor by any distance will result in performing the function of conveying powder through the upper opening); 

	wherein the external reservoir (19) is disposed vertically higher than the lower opening of the sloping conduit (18).  
	Arcella does not disclose that the conduit is releasably connected to a sidewall of the powder reservoir, through a lower opening in the powder reservoir that is lower than the upper opening.
	Hehl teaches that it is known to provide a hopper (23) with a sloping conduit (36) which is connected to a sidewall of a reservoir (17) through an opening (34) in the sidewall of a reservoir (17), wherein the connections are releasable (see figure 4, bolted connection).  
It would have been obvious to one skilled in the art to releasably connect the external reservoir of Arcella through a lower opening in the sidewall of the powder reservoir, based on the teaching of Hehl, for the purpose securely fastening the connection between the sloping conduit and the powder reservoir.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Arcella and Hehl both appear to show structures which are gas-tight, but these references do not explicitly state that the connections are gas tight.  Examiner hereby takes official notice that gas tight sealed connections are known in the art.


	Regarding claim 2, the lower opening of Arcella in view of Hehl is capable of being closed, such as with a cork or rubber stopper.  See MPEP 2114.

	Regarding claims 3 and 12,  Arcella discloses that the conduit (18) is a tube (column 3, line 17).

	Regarding claims 4, 13, and 14, Arcella discloses an external reservoir closure (20) that can be opened and closed automatically to regulate the filling, the closure (20) being arranged on the sloping conduit (18).  Regarding the functional claim language, the device of Arcella is capable of operating as claimed (2114).  

	Regarding claims 5 and 6, the device of Arcella is capable of being used with a PBLM system that meets the description in the claim.  

Claim 7  is rejected under 35 U.S.C. 103 as being unpatentable over Herzog (EP 1316408) in view of Kusz (US 2012/0284991). 
	Regarding claim 7 as best understood, Herzog discloses a powder bed-based laser melting system comprising:

	a bottom-up powder conveying mechanism comprising a powder reservoir (9) having a movable floor that is operable as a piston (piston shown in figure 1 at the bottom of reservoir 9); and 
	a collecting reservoir (3) for excess powder, wherein the collecting reservoir has an upper opening (at 13) and wall (bottom wall) with a lower opening (opening in the bottom wall of reservoir 3), the lower opening is lower than the upper opening and can be opened and closed in a gas-tight manner via a closure (opening in the lower conduit is capable of being closed, such as with a cork or rubber stopper, see MPEP 2114), 
	wherein the collecting reservoir is retrofittable into another BUPC mechanism (as best understood the system shown in figure 1 is capable of being retrofitted, such as using cutting and welding tools to add or remove components).  
	Herzog does not disclose that the lower opening is in a sidewall of the collecting reservoir, but instead shows the opening in the bottom wall.  
	However, Herzog does show in a separate embodiment (figure 3) that it is possible to provide an opening in a lower part of a side wall (opening between left and right compartment shown in figure 3).
	It would have been obvious to one skilled in the art to rearrange the lower opening of the collecting reservoir of Herzog to the sidewall instead of the bottom wall, based on the embodiment of figure 3, as a routine rearrangement of parts that would not change the function of the device.  In this regard, MPEP 2144.04 is relevant.  

	Kusz teaches that it is known to provide a port and closure (figure 15) for retrofitting containers with a connector (paragraph 0049).  
It would have been obvious to one skilled in the art to modify the device of Herzog to have a port and closure, based on the disclosure of Kusz, for the purpose of allowing connection of the collecting reservoir to an auxiliary device.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding the obviousness rationale above, this modification accounts for the amended claim scope in that the modified device is capable of attachment to an external reservoir that is vertically higher than the lower opening, gas-tight, connected to a sloping conduit, etc. (see MPEP 2114).  It is noted that claim 7 does not positively recite the external reservoir or sloping conduit.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Herzog (EP 1316408) in view of Kusz (US 2012/0284991) and further in view of Heugel (US 2005/0263932) and/or Pialot (US 2015/0139849).  
	Herzog accounts for much of the claimed subject matter as set forth above.  Herzog does not appear to disclose that the device has a second components reservoir with a movable piston. 

	Pialot also teaches that it is known for a three dimensional additive manufacturing device to have multiple components reservoirs (41, 42) with a movable floor (601, 602) operable as a piston (figure 2).
It would have been obvious to one skilled in the art to provide the device of Herzog with a second component reservoir, based on the teachings of Heugel and/or Pialot, for the purpose of being able to manufacture more than one article at a time. 
Regarding the claim language “designed as a multiscanner unit,” the obviousness rationale set forth above is considered to account for this subject matter in that a system operating with multiple component reservoirs will be scanning the laser on multiple locations.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238.  The examiner can normally be reached on Monday through Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799